SIMPSON, J.
There was no error in allowing the wife of the defendant to testify in this case. — Acts, 1903. p. 32.
This act is not an ex post facto- law, within the meaning of the constitutional provision. “A statute which simply enlarges the class of persons who may be competent to testify, is not ex post facto in its application to *58offenses previously committed.” — Hopt v. People of Utah, 110 U. S. 575; Mrous v. State, (31 Tex. Crim. Rep. 597) 37 Am. St. Rep. 834.
The questions asked the ’witnesses Jasper Roan and Luther Jolly were leading, and, in addition, while- the testimony sought to be elicited, might possibly have been competent in connection with other circumstances tending to- prove adultery on the part of defendant’s wife, yet, as there was no' other testimony tending that way, and tiie defendant was permitted to ask the witnesses the direct question as to whether they had committed adultery with her, which questions were answered in the negative, there was no error in sustaining the objection to this testimony.
The judgment of the court is affirmed.
McClellan, C.J., Tyson and Anderson, J. J., concurring.